This appeal is on the record which discloses that this defendant was alone indicted and tried jointly with another separately indicted and charged with the same offense. There is nothing in the record to show that the joint trial was with the consent of defendant or that he had waived the right to a separate trial. Being separately indicted, the defendant is entitled to a separate trial, and a joint trial with another without the consent of the defendant or a waiver of the right by him appearing of record is error and cause for reversal. Martin v. State, 19 Ala. App. 432, 97 So. 768.
Reversed and remanded.